Title: From Thomas Jefferson to Benjamin Harrison, 24 December 1783
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Annapolis Dec. 24. 1783.
        
        The present week affords us nothing new for communication unless it be the affecting scene of yesterday. Genl. Washington then had his last audience of Congress, laid down his commission and bid a final adieu to them and to all public life. His address on the occasion was worthy of him. This you will see in the public papers. I cannot help expressing my extreme anxiety at our present critical situation. The departure of a member two days hence leaves us with only six states and of course stops all business. We have no certain prospect of nine within any given time; chance may bring them in, and chance may keep them back. In the mean time only a little over two months remain for their assembling, ratifying and getting the ratification across the Atlantic to Paris. All that can be said is that it is yet possible. It is well known that Great Britain wished to postpone the conclusion of the treaty. Her reasons we know not. But she certainly knew that a great continental war was kindling, and that France our principal support would be probably deeply engaged in it. It is not impossible then but she might hope for some favourable opportunity of changing the face of the treaty. If the ratifications are not offered by the day she will have too much ground for objection to the validity of the treaty, and to ratify or not as she pleases. As every circumstance of distress will render her the easier on this point, we are pleased with the intelligence of the day which is that she has actually landed twenty one regiments in Ireland. It comes by a ship from London to Baltimore, and from thence here. But Baltimore has not been famed for the truth of it’s intelligence.
        I have the honour to be with sentiments of the highest esteem and respect Your Excellency’s Most obedient & most humble servt.,
        
          Th: Jefferson
        
       